FILED
                           NOT FOR PUBLICATION
                                                                             MAY 04 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ELSA ROBERTS,                                    No.   15-15540

              Plaintiff-Appellant,               D.C. No. 2:12-cv-02506-CKD

 v.
                                                 MEMORANDUM*
THE PERMANENTE MEDICAL
GROUP, INC., AKA TPMG, Inc.;
RONALD CARRETTI; TRACY NUNES;
SHIRLEY HANSON,

              Defendants-Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of California
                 Carolyn K. Delaney, Magistrate Judge, Presiding

                       Argued and Submitted April 21, 2017
                            San Francisco, California

Before: SCHROEDER and RAWLINSON, Circuit Judges, and LOGAN,** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Steven Paul Logan, United States District Judge for
the District of Arizona, sitting by designation.
      Appellant Elsa Roberts appeals the grant of summary judgment in favor of

Appellees The Permanente Medical Group, Inc (“TPMG”), Ronald Caretti, Tracy

Nunes, and Shirley Hanson on Roberts’s claims of disability discrimination in

violation of the Americans with Disabilities Act (“ADA”) and California’s Fair

Employment and Housing Act (“FEHA”). We affirm.

      1. The Appellees were entitled to summary judgment on the claim for failure

to provide a reasonable accommodation. Roberts’s requested accommodation,

being restricted from visual or verbal contact with her direct supervisor, is

effectively a request for a new supervisor. That is per se unreasonable under Equal

Employment Opportunity Commission (“EEOC”) guidelines. See EEOC

Enforcement Guidance on Reasonable Accommodation and Undue Hardship

Under the Americans with Disabilities Act, Question 33 (EEOC Notice No.

915.002, Oct. 17, 2002). Roberts’s alterative request for reassignment in

contravention of her collective bargaining agreement was also unreasonable. See

U.S. Airways, Inc v. Barnett, 535 U.S. 391, 403 (2002).

      2. The Appellees were entitled to summary judgment on the claim for failure

to engage in the interactive process. Liability for a breakdown in the interactive

process “hinges on the objective circumstances surrounding the parties’ breakdown




                                           2
in communication and responsibility for the breakdown lies with the party who

fails to participate in good faith.” Scotch v. The Art Institute of California-

Orange County, Inc., 173 Cal.App.4th 986, 1014 (2009). Here, the undisputed

facts showed that Roberts refused to respond to repeated attempts by the Appellees

to obtain information regarding her disabilities and limitations.

      The district court’s judgment is AFFIRMED.




                                           3